Name: Council Regulation (EC) No 1087/97 of 9 June 1997 authorizing imports into the Canary Islands of textile and clothing products and certain quota products originating in China without quantitative restrictions or measures with an equivalent effect
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  regions of EU Member States;  trade;  cooperation policy
 Date Published: nan

 17.6.1997 EN Official Journal of the European Communities L 158/1 COUNCIL REGULATION (EC) No 1087/97 of 9 June 1997 authorizing imports into the Canary Islands of textile and clothing products and certain quota products originating in China without quantitative restrictions or measures with an equivalent effect THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, according to Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (1), the Council may allow derogations, at the request of the Spanish authorities, from the provisions of the common commercial policy applicable to the territory of the Canary Islands; Whereas Spain has asked for such derogations and requests that quantitative restrictions applicable in the Community to imports of textile and clothing products and certain quota products originating in China be waived in respect of products intended for consumption in the Canary Islands; Whereas, in the light of the special constraints facing the Canary Islands, the free trade arrangements in force at the time of Spain's accession to the Community and the low volume of trade involved, such a derogation would appear justifiable; Whereas provisions should be adopted to ensure that products subject to derogation from the quantitative restrictions in force are exclusively for the internal market of the Canary Islands and that the Commission receives regular reports on the volume of imports and reconsignments; Whereas, if the products in question are consigned to the rest of the Community customs territory, measures concerning quantitative restrictions must apply; whereas goods should therefore be accompanied by T5 documents as far as the customs office where they are released for consumption on presentation of the corresponding documents in order to ensure that they are subject to these measures, HAS ADOPTED THIS REGULATION: Article 1 Textile products falling within Chapters 50 to 63 of the Combined Nomenclature and those included in Annex II to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2) shall be released for import into the Canary Islands without quantitative restrictions or measures having equivalent effect. Article 2 1. The measures set out in Article 1 shall apply exclusively to products for the domestic market of the Canary Islands. 2. The competent Spanish authorities shall take all necessary measures to ensure compliance with paragraph 1, in accordance with the relevant Community provisions on end use set out in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3). Article 3 1. Should products subject to the measures set out in Article 1 be consigned to other parts of the Community customs territory, the competent Spanish authorities shall take all necessary measures for the collection of common customs tariff duties in accordance with Article 2 (2) of Council Regulation (EC) No 527/96 of 25 March 1996 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary Isalnds (4). The goods in question shall also be subject to the relevant common commercial policy measures as laid down in the following Regulations:  Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (5),  Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (6),  Regulation (EC) No 519/94. 2. Any consignment of the products in question must be accompanied by a copy of control copy T5, issued according to Articles 472 to 484 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7). 3. A copy of control copy T5 can only be issued upon presentation of the original or a copy of the related Communtiy import licence. 4. The T5 control copy delivered by the office of departure must include the following particulars:  in box 8, Consignee: the name of the person in whose name the Community import licence is issued,  in box 104: MercancÃ ­as que deben someterse, para su despacho a consumo fuera de las islas Canarias, a las restricciones cuantitativas aplicables en la Comunidad Reglamento (CE) no ... Derogation en las islas Canarias de las restricciones cuantitativas » (Goods subject to the quantitative restrictions applicable in the Community on release for consumption outside the Canary Islands) (Regulation (EC) No ... Derogation from a quantitative restrictions for the Canary Islands). 5. Documents accompanying goods moving under the Community internal transit procedure in accordance with Article 311 (c) of Regulation (EEC) No 2454/93 must include in box 44 a reference to the relevant T5 control copy. 6. The competent authorities at the office of destination shall, where appropriate, deduct the quantity shown on the licence. Article 4 For products referred to in Article 1 which are subject to quantitative restrictions or other surveillance measures in Community territory, the competent Spanish authorities shall notify the Commission by the 15th of each month of the volume of imports which have been subject to derogations during the previous month and, where appropriate, of products that have been consigned towards the rest of the Community customs territory. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 1997. For the Council The President G. ZALM (1) OJ No L 171, 29. 6. 1991, p. 1. (2) OJ No L 67, 10. 3. 1994, p. 89. Regulation as last amended by Regulation (EC) No 1897/96 (OJ No L 250, 2. 10. 1996, p. 1). (3) OJ No L 302, 19. 10. 1992, p. 1. Regulation as last amended by the 1994 Act of Accession. (4) OJ No L 78, 28. 3. 1996, p. 1. (5) OJ No L 275, 8. 11. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2231/96 (OJ No L 307, 28. 11. 1996, p. 1). (6) OJ No L 67, 10. 3. 1994, p. 1. Regulation as last amended by Regulation (EC) No 1937/96 (OJ No L 255, 9. 10. 1996, p. 4). (7) OJ No L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2153/96 (OJ No L 289, 12. 11. 1996, p. 1).